        Case 1:15-cr-00536-PGG Document 964 Filed 04/25/19 Page 1 of 19



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-------------------------------------------------------------X
                                                             :
UNITED STATES OF AMERICA,
                                                            :
                v.
                                                            :
KALEIL ISAZA TUZMAN and OMAR
AMANAT,                                                     :    No. 15 Cr. 536 (PGG)

                          Defendants                        :

                                                            :

-------------------------------------------------------------X




    SUPPLEMENTAL SENTENCING SUBMISSION IN CONNECTION
  WITH THE APRIL 1, 2019 FATICO HEARING ON LOSS CALCULATION




                                                                 Randall W. Jackson
                                                                 Willkie Farr & Gallagher LLP
                                                                 787 Seventh Avenue
                                                                 New York, New York
                                                                 10019
          Case 1:15-cr-00536-PGG Document 964 Filed 04/25/19 Page 2 of 19



                                          TABLE OF CONTENTS

PRELIMINARY STATEMENT .................................................................................. 3

I.     The Supreme Court and the Second Circuit Have Rejected the

Methodology that Dr. Voetmann Utilized Here ................................................... 5

II.      Even If Voetmann’s Methodology Could Be Used To Calculate Loss in

a Market Manipulation Case Like This One, Voetmann Failed to

Appropriately Deploy His Own Improper Methodology ................................. 14

III.     The Correct Loss Amount for Count Four is Zero .................................. 18

CONCLUSION ............................................................................................................ 19




                                                          -2-
       Case 1:15-cr-00536-PGG Document 964 Filed 04/25/19 Page 3 of 19



                          PRELIMINARY STATEMENT

      This is a case in which the Government has reversed the appropriate process

for arriving at a just outcome in sentencing. Rather than taking an objective look at

the evidence and determining what the appropriate loss calculation should be, the

Government has started out with the loss calculation it wants for Mr. Amanat and

then sought out expert support, no matter how legally erroneous, for that desired

loss calculation. In our June 18, 2019 Sentencing Submission, we emphasized that

the process by which the Government had submitted its loss calculation to the

Court was improper and that the substantive calculations that the Government had

proposed were both legally and logically bankrupt. We will not rehash our prior

arguments in this submission, but it remains the case that the loss calculations in

the final PSR were submitted to the Court without Mr. Amanat having had an

ability to voice any objections to its opaque methodology. It further remains the case

that the Government subsequently arrived at a new methodology months after the

submission of the final PSR and after Mr. Amanat had already submitted his

sentencing submission. These procedural failures alone should be reason enough to

reject the Government’s loss calculations. Nevertheless, the Court held a Fatico

hearing on April 1-2, 2019, at which the Government called two witnesses, Dr.

Cathy Niden and Dr. Torben Voetmann. Only Dr. Voetmann’s testimony was

directly relevant to Mr. Amanat’s testimony.

      The only reasonable conclusion on the basis of the evidence that has been

submitted is that the loss amount on Count Four is zero. As we emphasized in our




                                         -3-
       Case 1:15-cr-00536-PGG Document 964 Filed 04/25/19 Page 4 of 19



June 18 submission, the Supreme Court and the Second Circuit have explicitly

rejected the methodology that Dr. Voetmann purports to have used in this case. See

Dura Pharmaceuticals, Inc. v. Broudo, 544 U.S. 336, 340 (2005) (“in cases such as

this one (i.e., fraud-on-the- market cases), an inflated purchase price will not itself

constitute or proximately cause the relevant economic loss. For one thing, as a

matter of pure logic, at the moment the transaction takes place, the plaintiff has

suffered no loss; the inflated purchase payment is offset by ownership of a share

that at that instant possesses equivalent value.”); United States v. Rutkoske, 506

F.3d 170, 179 (2d Cir. 2007) (vacating sentence and observing “we see no reason

why considerations relevant to loss causation in a civil fraud case should not apply,

at least as strongly, to a sentencing regime in which the amount of loss caused by a

fraud is a critical determinant of the length of a defendant's sentence”). The

Government, in its July 24, 2018 Sentencing Submission, refused to seriously deal

with Dura or Rutkoske; instead the Government casually offered two meaningless

sentences on these cases that failed to coherently explain why they are not

controlling. (Gov. 7/24/18 Sub. At 20).

      This is not a casual matter for Mr. Amanat – the Government’s grossly

overstated loss calculation threatens to suggest a sentence that would separate him

from his children and the rest of his family for an amount of time that would be

tragic. Indeed, given Mr. Amanat’s health, the loss calculation the Government is

improperly pressing threatens a life sentence. That is all to say that this is not a

time for experimental loss theories divorced from logic and the law. There was no




                                          -4-
        Case 1:15-cr-00536-PGG Document 964 Filed 04/25/19 Page 5 of 19



loss associated with the market manipulation scheme that was the subject of Count

Four, and the Court should not accept the Government’s strained attempt to cobble

together an after-the-fact justification for its pre-determined theory of loss.



   I.      The Supreme Court and the Second Circuit Have Rejected the
           Methodology that Dr. Voetmann Utilized Here

        In Dura, the central question was whether a plaintiff in a civil securities

fraud case could establish loss on the basis of allegations that “the price on the date

of purchase was inflated because of the misrepresentation.” Dura, 544 U.S. at 342.

The Supreme Court concluded that the answer was “no,” observing that that

normally, in “fraud-on-the-market cases . . . an inflated purchase price will not itself

constitute or proximately cause the relevant economic loss.” Id. The unanimous

Court explained that “as a matter of pure logic, at the moment the

transaction takes place, the plaintiff has suffered no loss; the inflated

purchase payment is offset by ownership of a share that at that instant possesses

equivalent value.” Id. (emphasis added). The Court further explained that:

              Moreover, the logical link between the inflated share
              purchase price and any later economic loss is not
              invariably strong. Shares are normally purchased with an
              eye toward a later sale. But if, say, the purchaser sells the
              shares quickly before the relevant truth begins to leak
              out, the misrepresentation will not have led to any loss. If
              the purchaser sells later after the truth makes its way
              into the marketplace, an initially inflated purchase price
              might mean a later loss. But that is far from inevitably so.
              When the purchaser subsequently resells such shares,
              even at a lower price, that lower price may reflect, not the
              earlier misrepresentation, but changed economic
              circumstances, changed investor expectations, new
              industry-specific or firm-specific facts, conditions, or other


                                           -5-
       Case 1:15-cr-00536-PGG Document 964 Filed 04/25/19 Page 6 of 19



             events, which taken separately or together account for
             some or all of that lower price. (The same is true in
             respect to a claim that a share's higher price is lower than
             it would otherwise have been — a claim we do not
             consider here.) Other things being equal, the longer the
             time between purchase and sale, the more likely that this
             is so, i. e., the more likely that other factors caused the
             loss.

Id. at 342-43. The Court emphasized that “[g]iven the tangle of factors affecting

price, the most logic alone permits us to say is that the higher purchase price will

sometimes play a role in bringing about a future loss.” Id. at 343. Based on this

analysis, the Court rejected the Ninth Circuit’s “inflated purchase price approach”

and held that a plaintiff could not establish a securities fraud case on a theory that

a fraudulently inflated purchase price constituted a loss. See id. at 345-46.

      In Rutkoske, the Second Circuit explicitly rejected the argument that the

Government advanced in its July sentencing submission – namely that the analysis

of Dura should not apply in a criminal case. See Rutkoske, 506 F.3d at 179. The

court analyzed the Dura decision and observed that in Dura “the Supreme Court

rejected the Ninth Circuit’s ‘inflated purchase price’ theory of loss causation, which

held that plaintiffs in a civil stock fraud case could establish loss causation simply

by showing that the purchase price was inflated because of the defendants’

misrepresentation.” Id. Critically, the Second Circuit explained that the

Government’s contention that Dura should not apply in a criminal case was

divorced from logic and the law, observing:

             The Government contends that the principles set forth in
             Dura Pharmaceuticals, a civil case, should not apply to
             loss calculation in a criminal case. The dicta in Ebbers



                                          -6-
        Case 1:15-cr-00536-PGG Document 964 Filed 04/25/19 Page 7 of 19



               strongly undermines that position. Moreover, we see no
               reason why considerations relevant to loss
               causation in a civil fraud case should not apply, at
               least as strongly, to a sentencing regime in which
               the amount of loss caused by a fraud is a critical
               determinant of the length of a defendant's
               sentence.

Id. (emphasis added).1

        With this legal background, which was highlighted in the Amanat sentencing

submission before the Government even proffered the report of Dr. Voetmann, it is

stunning that the Government chose to base its theory of loss on this rejected

analysis. In introducing Dr. Voetmann’s analysis, the Government is leading the

Court into error. Dr. Voetmann could not have been clearer in his testimony on this

point – his analysis of loss looked only at the extent to which the stock price was

purportedly improperly inflated, the precise analysis the Supreme Court rejected in

Dura:


               Q. So stepping aside for a moment, okay, from Dura, your
               calculation here was based on the inflation of the value of
               the stock that you assumed occurred because of the
               market manipulation; correct?
               A. Correct.




1Notably, the Court of Appeals also took issue with the “thin market” theory, observing “[t]he
Government contends that it satisfied whatever obligations Dura Pharmaceuticals, Ebbers, and Olis
impose by showing that NetBet shares traded in a ‘thin’ market and that ‘the scheme unraveled, and
the price of NetBet stock plummeted.’ However, a ‘thin’ market does not preclude the effect of
market forces, although it may minimize them, and the Government's expert linked the low share
price of his calculation to an arbitrary date representing the end of available blue sheet data, rather
than the date of disclosure of the fraud. The Government provides no record citation to any
particular date to support its generalized claim that the scheme ‘unraveled.’” Rukoske, 506 F.3d at
180.



                                                 -7-
           Case 1:15-cr-00536-PGG Document 964 Filed 04/25/19 Page 8 of 19



(Tr. 314).2 Voetmann acknowledged that his analysis had failed to move on to the

necessary second step of actually determining how much loss a theoretical victim

investor had suffered:

                  Q. So I'll just ask the same question again. Your analysis
                  does not measure any stock price declines as a result of
                  the market manipulation; correct?
                  A. I only looked at the positive residuals. I did not look at
                  negative residuals.

(Tr. 247-48). Voetmann further acknowledged that he was aware that the analysis

of loss in a securities fraud case required an inquiry into shareholders’ actual loss

when an inflated share price dropped:

                  Q. I'll ask you the same question again. For an innocent
                  shareholder to experience loss, they would need to buy the
                  stock at an inflated price and hold it while the inflation
                  dissipates. Do you agree or disagree with that?
                  A. In a traditional class action, that is definitely the
                  definition we operate under when we calculate loss to an
                  investor.

(Tr. 246-47). Thus, Voetmann conceded that the notion of calculating loss on the

basis of mere inflation of stock price is a concept foreign to the typical principles

applied in securities fraud cases. That the Government nonetheless chose to

advance Voetmann’s bunk is made all the more outrageous given the clear rejection

of this thinking in Rutkoske. In explaining its rationale, the Second Circuit relied on

the Fifth Circuit’s analysis, observing that “[a]pplying the teaching of the Supreme

Court in Dura Pharmaceuticals, Inc. v. Broudo, the Fifth Circuit stated that ‘there

is no loss attributable to a misrepresentation unless and until the truth is



2   “Tr.” Refers to the transcript of the April 1-2, 2019 Fatico hearing.


                                                     -8-
       Case 1:15-cr-00536-PGG Document 964 Filed 04/25/19 Page 9 of 19



subsequently revealed and the price of the stock accordingly declines’ and

that the portion of a price decline caused by other factors must be excluded from the

loss calculation.” Rutkoske, 506 F.3d at 179 (emphasis added) (quoting United

States v. Olis, 429 F.3d 540, 546 (5th Cir. 2005)). While the Government’s expert

analysis in Rutkoske appears to have been more robust than in the instant case, the

Second Circuit nevertheless adopted the Fifth Circuit’s reading of Dura and threw

out Rutkoske’s sentence. See id. at 180.

      The glaring problem with Dr. Voetmann’s analysis is that he completely

skipped over the first part of the test described in Rutkoske and Olis, which

required an examination of the point at which “the truth is subsequently revealed

and the price of the stock accordingly declines,” instead moving directly into the

second part of the test, using Professor Farrell’s event study to purportedly figure

out the “conservative estimate” of the days on which the stock price was inflated by

Maiden’s trading by excluding other factors from the calculation. Importantly, as

explained in Section II of this submission, Dr. Voetmann failed in that analysis as

well, but the success or the failure of his attempt to isolate the days on which

Maiden’s trading clearly impacted the stock price is ultimately a question the Court

does not have to address. Dr. Voetmann’s failure at that task is irrelevant because

he failed to first identify a stock drop associated with the misrepresentation or

fraudulent inflation being revealed or even simply ending. He could not do so,

because there was no stock drop. This is damning evidence that undermines the

idea that there even was any manipulation of the stock price pursuant to the




                                           -9-
          Case 1:15-cr-00536-PGG Document 964 Filed 04/25/19 Page 10 of 19



scheme theorized in Count Four, but we are not attempting to litigate that question

in this submission. We are attempting only to emphasize for the Court the extent to

which the Government abandoned any logical or legally cognizable path towards

calculating loss in pursuit of an unfairly high loss calculation. The Government has

introduced no evidence of actual loss associated with the market manipulation

scheme because they cannot introduce any evidence of actual loss.

          Moreover, Dr. Voetmann’s answer to the innocent shareholder question posed

to him, conceding the obvious point that no serious economist understands there to

be loss in a securities fraud case simply where a stock price has been inflated, actually

understated the extent of consensus on this point in the academic literature. When

pressed, Dr. Voetmann was unable to identify any report, scholarly article or other

source that supported his theory of loss calculation in a securities fraud suit. (Tr. 254-

256). Indeed, a number of commentators have observed that all of the methodologies

that seek to calculate loss on the basis of inflation of stock price are logically flawed

in that they ignore the circularity problem inherent in these methods of loss

calculation. See, e.g., Joseph A. Grundfest,3 Letter to the Honorable Patti B. Saris Re:

Comments to Proposed Amendments to the Sentencing Guidelines, Fraud on the

Market         and      Related      Offenses      (Mar.      16,     2015),   available   at

https://www.ussc.gov/sites/default/files/pdf/amendment-process/public-

comment/20150318/Grundfest.pdf. Professor Grundfest writes:

                 But putting aside for the moment the technical
                 measurement challenges posed by all current
                 methodologies used in aftermarket sentencing litigation,
3
    Stanford Law School W.A. Frankie Professor of Law and Business.


                                                - 10 -
      Case 1:15-cr-00536-PGG Document 964 Filed 04/25/19 Page 11 of 19



             the very notion that any of these measures can serve as a
             rational estimate of the loss caused by an aftermarket
             fraud is profoundly flawed, and has been broadly
             criticized by many scholars for many decades. The critical
             flaw with the application of the out-of-pocket damage
             measure in the context of aftermarket trading is that it
             overlooks the fact that for every innocent purchaser
             (seller) of a security who suffered a loss by buying (selling)
             at an artificially inflated (deflated) price, there exists an
             innocent seller (purchaser) of the very same security who
             earns a profit by selling (buying) at precisely the same
             artificially inflated (deflated) price.

             The academic literature describes this as the “circularity”
             problem: for every dollar of “loss” suffered by an innocent
             seller or purchaser, there must be an equal and offsetting
             dollar of gain captured by an equally innocent purchaser
             or seller. In this context, the out-of pocket measure
             estimates a wealth transfer among investors, and does
             not describe “damages” or “costs” as typically
             conceptualized in the law.

             The academic literature in support of this critique is
             substantial. Judge Frank Easterbrook of the United
             States Court of Appeals for the Seventh Circuit and
             Professor Daniel R. Fischel of the University of Chicago
             have called this phenomenon “the problem of matched
             gains and losses.” They explain: “Damages computed on
             the basis of the loss of the investors who purchased [while
             the fraud was ‘alive’ in the market] would greatly exceed
             the optimal sanction…. An investor with a diversified
             portfolio will be the hidden gainer in a transaction like
             the example in this section as often as he will be a loser.
             Every losing buyer during [the period the fraud is ‘alive’]
             is matched with a gaining seller.

Id. At 3-4. That is to say, even in a situation where you properly identified the

theoretical victims of a fraudulent stock inflation scheme by identifying the parties

that purchased at the top of the market and later sold at a loss after the scheme was

terminated, the harm to those theoretical victims would still likely be grossly




                                         - 11 -
       Case 1:15-cr-00536-PGG Document 964 Filed 04/25/19 Page 12 of 19



overstated by this methodology, given the circularity problem. Regardless, they were

not even identified here. There is no coherent information in the record supporting

the notion that any investors suffered a loss as a result of the scheme charged in

Count Four. Certainly Dr. Voetmann’s analysis, which is in conflict with the

controlling case law, does not establish such a loss.4

       Other commentators have observed defects in traditional market loss

calculation methods far more coherent and justifiable than the disconnected-from-

logic theory advanced by Dr. Voetmann. See, e.g. John D. Esterhay, Apples and

Oranges: Securities Market Losses Should Be Treated Differently for Major White-

Collar Criminal Sentencing Under the Federal Guidelines, 76 Mo. L. Rev. 1134 (2011)

(“In order to label the defendant as criminally responsible for conduct, the defendant

should have caused the loss in a more concrete way than what fraud-on-the- market



4
 The extent to which Voetmann’s concept of loss is in conflict with the law and logic was the subject
of much of the oral argument in Dura:

               Justice Ginsberg: I thought your theory was, at least as I read your
               brief, that your loss occurs at the moment of purchase, not at some
               later time, that when you bought the stock, the price was inflated and
               that’s when you suffered your loss, on the day of the purchase, not at
               a later time.
               Patrick J. Coughlin: That’s absolutely correct. We believe that you
               suffer your loss and damages on the date you make the purchase. On
               the day---
               Justice Scalia: How can you reconcile that with your concession that
               if the person who, who buys it at an inflated price turns around two
               days later and sells it at that same inflated price, he cannot bring
               suit? You would not allow recovery in that situation . . . . . How can
               you reconcile that . . . . with the notion that the loss occurred at the
               time your purchased?

Dura v. Broudo January 12, 2005 Oral Argument, available at https://www.oyez.org/cases/2004/03-
932. Almost the entirety of the discussion between the Justices and the attorney for the plaintiff
focused on the disconnect between basic logic and his theory that a loss can occur in a securities
fraud case at the moment a stock prices is inflated. As discussed above, the Court in its opinion
ultimately rejected the stock inflation theory of loss pressed by the plaintiffs.


                                                - 12 -
      Case 1:15-cr-00536-PGG Document 964 Filed 04/25/19 Page 13 of 19



allows.”). Esterhay continues in making the points that (a) criminal securities fraud

defendants should have at least the protections of civil securities defendants and (b)

the types of losses courts typically calculate in market loss cases are not reasonably

foreseeable to securities fraud defendants in the way that the criminal law typically

understands reasonable foreseeability:

             The fraud Guideline, in commentary, states that,
             "'reasonably foreseeable pecuniary harm' means pecuniary
             harm that the defendant knew or, under the circum-
             stances, reasonably should have known, was a potential
             result of the offense.” In examining market loss for
             sentencing, courts occasionally cite this definition,163 but
             no court has attempted to explain how eventual
             fluctuations in securities markets can be reasonably
             foreseeable at the time the defendant is committing the
             fraud. The factors that complicate loss causation such as
             volatility in the markets, unpredictable investors, and
             unknowable underlying stock value contribute to the
             impossibility of foreseeing market price response. Thus,
             reasonable foreseeability is similar to loss causation but
             limited in application to sentencing under the Guidelines,
             further solidifying the notion that civil loss causation
             should provide only the starting point for examination at
             sentencing.

76 Mo. L. Rev. 1137.

      Regardless, Dr. Voetmann’s analysis falls beneath the standards of even the

most permissive authorities and commentators. There is no legally cognizable

justification for the use of a loss calculation methodology that does not even engage

with the question of how much money was actually lost as a result of the fraud. The

Court should reject Dr. Voetmann’s analysis.




                                         - 13 -
         Case 1:15-cr-00536-PGG Document 964 Filed 04/25/19 Page 14 of 19



   II.       Even If Voetmann’s Methodology Could Be Used To Calculate Loss
             in a Market Manipulation Case Like This One, Voetmann Failed to
             Appropriately Deploy His Own Improper Methodology

         Putting aside the fact that Dr. Voetmann’s analysis was legally improper, Dr.

Voetmann failed even to establish that his methodology succeeded in doing what it

purported to do, i.e., isolate the days on which one could conclude that the inflation

in the stock price was solely attributable to Maiden’s trading and calculate the

extent to which a rise in the stock price on those days could constitute a loss to

investors.

         First, during cross-examination of Dr. Voetmann, he conceded that there

were potentially confounding events that may not have been captured in the Factiva

database he utilized. See, e.g., Tr. 326 (“Q. It's fair to say, correct, that there could

be other factors that impact the price of a stock beyond the information -- beyond

the market manipulation that occurred and beyond the information in the

databases that you are looking at; correct? A. It's hypothetically possible, though

Factiva is the most common database that covers the vast majority of articles that

is available to investors and the public. So is it possible? Yes. But I believe that

Factiva had the broadest range of covering all the news that came out.”) (emphasis

added). Voetmann also conceded that that during the time period of the alleged

market manipulation scheme, there had been a significant rise in the stock market.

(Tr. 326). Voetmann further conceded that there had been multiple days during the

alleged manipulation period where the stock price of KIT digital rose significantly

even where Maiden was doing no trading whatsoever. (Tr. 328) (“Q. No. My




                                           - 14 -
      Case 1:15-cr-00536-PGG Document 964 Filed 04/25/19 Page 15 of 19



question is, during the time period, the alleged manipulation period, there were a

number of days you saw where the market cap of KIT Digital rose significantly,

even when Maiden was doing no trading, correct? A. There was five days of what

you're speaking of. Five days of the 22 when there was no buy volume, and there

was a significant price increase, and I excluded those.”). None of these factors is

sufficiently accounted for in Voetmann’s analysis.

      Dr. Voetmann’s analysis also failed to disaggregate any stock inflation

“losses” suffered by Maiden himself or Kaleil Isaza Tuzman from the general

inflation “losses” suffered by purchases of KIT Digital stock. In a telling exchange,

Dr. Voetmann was asked about this problem and made clear that he had failed to

take any steps to account for this issue:

             Q. Dr. Voetmann, did you take any steps to remove
             Maiden Capital's share of the losses from your loss
             amount estimate?
             A. I'm not sure I follow. You said Maiden Capital shares?
             Q. Maiden Capital's share of the losses.
             A. I calculated the overall losses or I tested the overall
             losses the government calculated, focusing entirely on the
             aggregate Maiden Capital volume that was produced and
             presented to me by Dr. Ferrell.

(Tr. 265). Later, Dr. Voetmann continued:

             Q. Are you aware that the public -- the company publicly
             disclosed that as of December 31, 2008, the first day in
             your conspiracy period, Kaleil and his investment entities
             held 57.82 percent of the company's total outstanding
             shares?
             A. I'm not aware of that, but I know they traded 61
             percent of the shares that day.
             Q. Are you aware that on August 18, 2009, an entity
             controlled by Kaleil purchased an additional $4 million
             worth of KIT Digital common stock?



                                            - 15 -
      Case 1:15-cr-00536-PGG Document 964 Filed 04/25/19 Page 16 of 19



             A. It is not part of the test I did, so I am not aware.

(Tr. 268) (emphasis added).

      It simply cannot be the case that the appropriate calculation of loss on Count

Four can fail to take account of the fact that an enormous percentage of the

purchases of the stock at issue during the purported manipulation period were

made by one of the alleged coconspirators. These are not victims, and any “loss”

mistakenly attributed to their share of the stock price is a serious error in the

actual loss analysis the Government purports to have provided. Dr. Voetmann’s

failure to engage with this fact fundamentally negates his analysis and strips the

term “actual loss” of all meaning as applied in this context.

      As the Second Circuit emphasized in United States v. Ebbers, 458 F.3d 11,

127-28 (2d Cir. 2006), for loss calculation purposes under the Guidelines, “[t]he loss

must be the result of the fraud.” Dr. Voetmann’s analysis, failing to take account of

the factors described above, failed to connect the loss (even if we could accept simple

stock price inflation to constitute loss) to the purported market manipulation.

      Relatedly, although the Government has alleged that various individuals at

KIT Digital, including cooperating witness Robin Smythe and others, engaged in

accounting fraud with which Mr. Amanat was not charged, the Government made

no attempt to have Dr. Voetmann disaggregate any rise in the stock price

attributable to other criminal conduct from the rise in the stock price attributable to

the purported market manipulation scheme. This is a fatal error that negates the




                                         - 16 -
       Case 1:15-cr-00536-PGG Document 964 Filed 04/25/19 Page 17 of 19



validity of Dr. Voetmann’s entire analysis as it relates to Mr. Amanat. As the

Second Circuit explained in Ebbers:

               Many factors causing a decline in a company’s
               performance may become publicly known around the time
               of the fraud and be one cause in the difference in price
               between X-day and Y-day. Id. at 548 (explaining that
               numerous factors, not just defendant's fraud, contributed
               to stock price decline). For example, the dot-com bubble
               burst and its likely negative future effect on WorldCom's
               business was public knowledge. The effect of that
               knowledge would be a downward pressure on share price
               not attributable to the defendant. Losses from causes
               other than the fraud must be excluded from the loss
               calculation.

Id. Here, of course, as described above, there were no losses. Unlike in Ebbers, there

was no drop in the stock price upon the termination of the manipulation scheme,

which is analogous to the revelation of the fraudulent accounting in Ebbers.5 But

even accepting Voetmann’s illogical theory of loss, pursuant to Ebbers, Voetmann

was required at a minimum to exclude from the market manipulation analysis any

rise in the stock price attributable to other criminal activity at KIT Digital. No

doubt, this would have required some additional work on the part of Voetmann, but

all of this information was in the possession of the Government and it failed to even

make an effort. Where the Government is attempting to imprison a man for

securities fraud for what could easily constitute the remainder of his natural life,

more than a cursory effort to determine the correct loss amount was required.




5 Also unlike in Ebbers, where the Court ultimately decided that there was a sort of harmless error
in the loss calculation, see Ebbers, 458 F.3d at 28, given the multi-billion-dollar enormity of the
fraud, here the impact of the failure to account for the factors described herein had an obviously
material impact on any calculation.


                                                - 17 -
       Case 1:15-cr-00536-PGG Document 964 Filed 04/25/19 Page 18 of 19




III.   The Correct Loss Amount for Count Four is Zero

       Importantly, Dr. Voetmann conceded that the loss amount in a market

manipulation case could very well be zero:


             Q. I'm correct, aren't I, that in terms of market
             manipulation, there isn't necessarily a loss in every
             situation of market manipulation?
             A. As a general matter that could be the case

(Tr. 318). Voetmann also acknowledged that, following the end of the purported

market manipulation period in this case, the price of KIT Digital stock did not

collapse. (Tr. 249 (“Q. So I'll ask you again, in the three months following

September 15th, 2011, there was no collapse in KIT Digital stock price, was there?

A. Well, there was certainly an increase.”).

       The loss-amount contortions the Government is suggesting reflect the fact

that there was no legally-cognizable loss as a result of the market manipulation

scheme. This is not some emergency requiring the use of bizarre and untested

method as suggested by the Government. Section 2B1.1 of the Guidelines still

provides a base offense level and other potentially applicable enhancements for a

defendant whose offense level should not be enhanced on the basis of losses

exceeding $6,500. Indeed, in this case there are other Counts of conviction for which

Mr. Amanat will face sentencing, so there is no danger that Mr. Amanat will receive

an improper windfall and escape punishment. Indeed, having already served nearly

a year and a half in harsh conditions, Mr. Amanat by sentencing will have already



                                         - 18 -
      Case 1:15-cr-00536-PGG Document 964 Filed 04/25/19 Page 19 of 19



served more prison time than many defendants convicted of frauds with loss

calculations that dwarf Mr. Amanat’s.

      With regard to the other Counts of conviction, it is important to note that Mr.

Amanat’s declining to request a Fatico hearing on Counts One through Three

should in no way be construed as a concession that the Government’s loss

calculations for those Counts is correct. As set out in our prior submissions, the

Government’s loss calculations for those Counts is incorrect, but given the trial

record there was no need for additional testimony or evidence to demonstrate the

erroneous nature of the Government’s loss calculations.

      Here, considering the evidence the Government proffered on Count Four, it is

clear that the Government failed to demonstrate that a loss enhancement is

appropriate.


                                   CONCLUSION

      For all of the reasons described above, the Court should reject Dr.

Voetmann’s analysis.




                                         - 19 -
